UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                              Senior Airman GRANT T. GASKINS
                                     United States Air Force

                                              ACM S32312

                                           10 December 2015

         Sentence adjudged 10 March 2015 by SPCM convened at Joint Base Lewis-
         McChord, Washington. Military Judge: Natalie D. Richardson.

         Approved Sentence: Bad-conduct discharge, confinement for 7 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Michael A. Schrama.

         Appellate Counsel for the United States: Colonel Katherine E. Oler and
         Gerald R. Bruce, Esquire.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT



              LEAH M. CALAHAN
              Clerk of the Court